DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim(s) 1, 3-4, 11, 14, 16 and 18 is/are amended, claim(s) 2 and 12 are cancelled, and new claim(s) 21-22 have been added; therefore claim 1, 3-11, 13-22 is/are pending in the application and have been examined.

	
Summary
Office Action Summary:
Amendments to the Claim(s) do not overcome the previous rejection(s) under 35 USC 103, therefore the Examiner has maintained the rejection.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Examiner Notes
The Examiner notes in regard the “active” and “inactive” state of the user computing device as set forth at claim 1, that the term “active” refers to a state of the user computing device when it is actively being used by the user (i.e. the device is on and the user is swiping, texting, calling, or accessing applications on the device), and the “inactive” state of the user computing device refers to when the device is not being used by the user (i.e. the device is off or locked). See the specification at 0030-0031.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 	is not identically disclosed as set forth in section 102, if the differences between the claimed 	invention and the prior art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person having ordinary skill 	in the art to which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     nonobviousness. 

Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbitts et al (US 2014/0113619 A1), hereinafter "Tibbitts", in view of Tietzen et al (US 2015/0220958 A1), hereinafter “Tietzen”.

	Claim 1: Tibbitts discloses, A driver scoring (DS) computing device for implementing a driver safety incentive program, the DS computing device including at least one processor in communication with at least one memory, the at least one processor configured to (0062, a processor for processing digital data; a memory coupled to the processor for storing digital data 0063, 0128, Safe Driving Registration System): 
	communicate with (i) a vehicle controller of a vehicle (0181, Vehicle Detection System may be connected to an OBDII port or other port in the vehicle to provide data from vehicle sensors),
	and (iii) a user computing device (0135, the Controllable Mobile Device may be a cell phone, smart phone, personal computer etc.,); 
	activating an application on the user computing device, wherein the application is configured to monitor usage of the user computing device while the use computing device is inside the vehicle (0062, 0115);
	receive, from the vehicle controller, sensor data generated by a plurality of sensors during usage of the vehicle throughout a trip of the vehicle, the plurality of sensors coupled to the vehicle and in communication with the vehicle controller (0121, 0181, the Vehicle Detection System may be connected to an OBDII port or other port in the vehicle to provide data from vehicle sensors, see also 0144-0145); 
	identify, based on the sensor data, a driver of the vehicle (0027, 0251, identifying the driver by performing actions unique to a particular driver that can be sensed by the VDS via the OBDII connection or other means of sensing vehicle information, 0254, associating a driver with a particular driving pattern); 
	receive, from the application on the user computing device, usage data reporting the monitored usage of the user computing device throughout the trip (0022, usage reports, 0115, 0273, see also, 0125-0126 automatically generate reports; The Examiner notes that the CMD communicates usage data with the MDSP which is the same configuration disclosed by the Applicant at 0019),
	determine, based on the usage data, that a state of the user computing device is one of active or inactive at a plurality of times throughout the trip (0113, “the use of the controllable mobile device includes any use, e.g., including but not limited to moving the phone, whether the phone is on or off, reviewing text message, typing a text message”, 0118, number of times a password is enter or number of finger pushes, see also 0126);
	identify, based on the sensor data, an ending of the trip (0250, the DPBI and DPI includes driving patterns and information associated with specific portions of a trip (such as a specified period at the beginning or end of a trip), see also 0288, determine end of a trip); 2PATENT2PATENT 
	21652-01034		and (ii) user input preferences from the identified driver, the user input preferences received via an application executing on the user computing device of the identified driver (Tibbitts at 0062, application program, 0105, user may choose a list of preferred incentives to motivate them to improve their driving behaviors), 
			 				calculate a score based on the state of the user computing device at the plurality of times (Tibbitts at 0111-0113, 0126, see also 0273, 0295, 0305); 
 	and in response to determining that the trip has ended, cause the application on the user computing device to notify the driver of the vehicle of the at least one merchant incentive that will be provided to the driver by the identified merchant (0102, 0104, providing feedback at the end of a trip as to the particular trip score and ultimate score, as well as the ability to identify the location at the end of the trip, allows instant gratification tie-ins to further drive behavior modification, see also 0105). 
	store, in the at least one memory, a driver profile associated with the identified driver, the driver profile including the user input preferences (Tibbitts at 0247, Driver Profile, 0254),
	Where Tibbitts discloses generating a merchant incentive based on the user’s input preferences and profile (0302, 0312), it appears that Tibbitts may not explicitly disclose, (ii) a payment processor configured to authorize payment transactions and settle funds between financial institutions that are members of an interchange network, receive (i) historical payment transaction data of the identified driver from the payment processor, wherein the historical payment transaction data is associated with the payment transactions initiated by the identified driver and processed by the payment processor, and wherein the historical payment transaction data includes merchant identifiers corresponding to a plurality of merchants; the historical payment transaction data associated with the identified driver; Tietzen, however teaches a payment processor configured to authorize payment transactions and settle funds between financial institutions that are members of an interchange network (Tietzen at 0376, payment processor and/or interchange network system), receiving historical payment transaction data of the identified driver from the payment processor, wherein the historical payment transaction data is associated with the payment transactions initiated by the identified driver and processed by the payment processor, and wherein the historical payment transaction data includes merchant identifiers corresponding to a plurality of merchants, and the historical payment transaction data associated with the driver (Tietzen at 0162, merchant ID, 0232, transaction history, favorite merchant, preferences, 0267, 0277).
	Tibbitts indicates identifying and storing a list of preferred merchants for incentivizing the driver and providing at least one merchant incentive to the driver based on the score calculated for the driver (Tibbitts at 0104-0108, 0302, 0312), however it appears that Tibbitts may not explicitly disclose, analyze the historical transaction data and the user input preferences to generate a list of preferred merchants for the driver, the list of preferred merchants including at least one merchant recently transacted with by the driver and associated with one of the merchant identifiers included in the historical payment transaction data received from the payment processor; store the list of preferred merchants for the driver in the at least one memory;  identify a merchant from the list of preferred merchants stored in the at least one memory. Tietzen, however teaches, analyzing the historical transaction data and the user input preferences to generate a list of preferred merchants for the driver (Tietzen at 0258, 0265, 0267, see also 0342), the list of preferred merchants including at least one merchant recently transacted with by the driver and associated with one of the merchant identifiers included in the historical payment transaction data received from the payment processor (see Tietzen at 0232, 0265, 0267, 0290); store the list of preferred merchants for the driver in the at least one memory (Tietzen at 0126, 0161-0162). Tietzen, similar to Tibbitts also teaches identifying a merchant from the list of preferred merchants stored in the at least one memory (Tietzen at 0232-0234).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or incorporate the payment processor, merchant identifiers, and user transaction data for generating a list of merchant preferences and incentives as taught by Tietzen with the system and method of monitoring and scoring mobile device usage during a trip and rewarding a driver based on the driver’s profile and input preferences as disclosed by Tibbitts in order to motivate the driver to improve their driving behavior by generating a preferred merchant incentive based on the driver’s preferences and transaction history.

	Claim 3: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein the at least one processor is further configured to generate the at least one merchant incentive by: (i) generating a model, (ii) retrieving parameters for the model based on at least the user input preferences, and (iii) executing the model to determine the merchant incentive for the driver (Tibbitts at 0108, “a record of a driver's performance, e.g., including a score, can provide the basis for additional tangible benefits, by providing a metric by with the individual can be rewarded directly by organizations, 0312, discounts 1835 and rewards 1840 can be automatically generated by matching the current location of the user, available discounts and rewards, and preferences of the user or subscriber”).

	Claim 4: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein the at least one processor is further configured to (i) receive a current location for the driver, (ii) determine registered merchants near the current location, and (iii) generate the at least one merchant incentive based on the score, the driver profile, and the list of preferred merchants, and the registered merchants near the current location (Tibbitts at 0108, 0302, 0312, “discounts 1835 and rewards 1840 can be automatically generated by matching the current location of the user, available discounts and rewards, and preferences of the user or subscriber”, see also 0104). 

	Claim 5: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein the at least one processor is further configured to store in the driver profile at least one of a user computing device identifier, a vehicle identifier, and a merchant incentive preference (Tibbitts at 0124, 0105, 0312, see also 0302, 0160, 0172).

	Claim 6: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein the at least one processor is further configured to update the driver profile with at least one of new payment transactions, new user-input preferences, and redeemed merchant incentives (Tibbitts at 0105, 0124, “Safe Driving Database includes - customizable service control settings (e.g., allowed or restricted services, time-of-day controls, report options, etc.), game parameters including rewards, discounts, locations of redemptions, pre-chosen user identified categories and awards, and information that describes subscribers to the SDRS 105 (e.g., name, address, etc.)”).

Claim 7: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein the sensor data is received from the plurality of sensors including at least one of a biometric sensor, an infrared sensor, a camera, a wireless transmitter, a laser sensor, a microwave sensor, and a mass sensor (Tibbitts at 0138, “Alternately, the Vehicle Detection System (VDS) 30 and CMD 25 may be operational to use another over-the-air identification and position detection technology other than RFID, such as, using acoustic methods such as ultrasound, using optical technologies such as InfraRed (IR), or other similar technologies for determining the position of the CMD relative to the VDS”).

	Claim 8: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein the usage data further includes at least one of texting, talking, reading, using a user computing device, accessing the Internet, recording audio, recording video, and taking photographs (Tibbitts at  0126, 0273, 0295, 0113, “the use of the controllable mobile device includes any use, e.g., including but not limited to moving the phone, whether the phone is on or off, reviewing text message, typing a text message, sending a text message, reviewing an email message, typing a text message, sending an email, playing a game, viewing a video, and information provided via the Internet”), and wherein it is determined, from the sensor data, that the trip of the vehicle has ended when the vehicle is turned off (Tibbitts at 0121, 0141, 0294).
	
	Claim 9: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein the at least one merchant incentive is at least one of a discount, a coupon, and a rewards point award (Tibbitts at 0113, 0105, 0302, 0312, discounts/ rewards).

	Claim 10: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein user input preferences include at least one of a preferred restaurant, a preferred gas station, a preferred retail merchant, a preferred tourist attraction, a preferred hotel, a preferred bar, a preferred amusement park, a preferred museum, and a preferred park (Tibbitts at 0105,  “incentives can also be chosen by the driver to be things of value to them, for instance, they might choose from a list of possible incentives, to create a shorter list of the things that highly incentivize them, such as choosing a discount at high profile brand store such as Nike or Ambercrombie [sic] and Fitch, or choosing a gas discount”, 0302, “the type of rewards can be selected from a list by the user so as to be highly motivating to improve driving behavior, or be previously selected to be highly motivating to a particular driving demographic and be incorporated into the game based on demographic information provided by the user during registration”).

	Claim 11: Tibbitts discloses, A computer-implemented method for implementing a driver safety incentive program, the method executed by a driver scoring (DS) computing device that includes at least one processor in communication with at least one memory, the method comprising (0062, a processor for processing digital data; a memory coupled to the processor for storing digital data 0063, 0128, Safe Driving Registration System):
	communicating with (i) a vehicle controller of a vehicle (0181, Vehicle Detection System may be connected to an OBDII port or other port in the vehicle to provide data from vehicle sensors),
	and (iii) a user computing device (0135, the Controllable Mobile Device may be a cell phone, smart phone, personal computer etc.,); 5PATENT 21652-01034 
	activating an application on the user computing device, wherein the application is configured to monitor usage of the user computing device while the use computing device is inside the vehicle (0062, computer application, 0115);
	receiving, from the vehicle controller, sensor data generated by a plurality of sensors during usage of the vehicle throughout a trip of the vehicle, the plurality of sensors coupled to the vehicle and in communication with the vehicle controller (0121, 0181, the Vehicle Detection System may be connected to an OBDII port or other port in the vehicle to provide data from vehicle sensors, see also 0144-0145); 
	   21652-01034identifying, based on the sensor data, a driver of the vehicle (0027, 0251, identifying the driver by performing actions unique to a particular driver that can be sensed by the VDS via the OBDII connection or other means of sensing vehicle information, 0254, associating a driver with a particular driving pattern);
		 	receiving, from the application on the user computing device, usage data reporting the monitored usage of the user computing device throughout the trip (0022, usage reports, 0115, 0273, see also, 0125-0126 automatically generate reports); The Examiner notes that the CMD communicates usage data with the MDSP which is the same configuration disclosed by the Applicant at 0019,
	determining, based on the usage data, that a state of the user computing device is one of active or inactive at a plurality of times throughout the trip (0113, “the use of the controllable mobile device includes any use, e.g., including but not limited to moving the phone, whether the phone is on or off, reviewing text message, typing a text message”, 0118, number of times a password is enter or number of finger pushes, see also 0126); 
	identifying, based on the sensor data, an ending of the trip (0250, the DPBI and DPI includes driving patterns and information associated with specific portions of a trip (such as a specified period at the beginning or end of a trip), see also 0288, determine end of a trip); 2PATENT2PATENT 
	and (ii) user input preferences from the identified driver, the user input preferences received via an application executing on the user computing device of the identified driver (Tibbitts at 0062, application program, 0105, user may choose a list of preferred incentives to motivate them to improve their driving behaviors), 
	storing, in the at least one memory, a driver profile associated with the identified driver, the driver profile including the user input preferences (Tibbitts at 0247, Driver Profile, 0254); 
	calculating a score based the state of the user computing device at the plurality of times (Tibbitts at 0111-0113, 0126, see also 0273, 0295, 0305),
	 for providing at least one merchant incentive to the driver based on the score calculated for the driver (Tibbitts at 0104-0108, 0302, 0312), 
	and in response to determining that the trip has ended, causing the application on the user computing device to notify the driver of the vehicle of the at least one merchant incentive that will be provided to the driver by the identified merchant (0102, 0104, providing feedback at the end of a trip as to the particular trip score and ultimate score, as well as the ability to identify the location at the end of the trip, allows instant gratification tie-ins to further drive behavior modification, see also 0105).
	Where Tibbitts discloses generating a merchant incentive based on the user’s input preferences and profile (0302, 0312), it appears that Tibbitts may not explicitly disclose, (ii) a payment processor configured to authorize payment transactions and settle funds between financial institutions that are members of an interchange network, receiving (i) historical payment transaction data of the identified driver from the payment processor wherein the historical payment transaction data is associated with the payment transactions initiated by the identified driver and processed by the payment processor, and wherein the historical payment transaction data includes merchant identifiers corresponding to a plurality of merchants; and the historical payment transaction data associated with the identified driver; Tietzen, however teaches a payment processor configured to authorize payment transactions and settle funds between financial institutions that are members of an interchange network (Tietzen at 0376, payment processor and/or interchange network system), receiving historical payment transaction data of the identified driver from the payment processor, wherein the historical payment transaction data is associated with the payment transactions initiated by the identified driver and processed by the payment processor, and wherein the historical payment transaction data includes merchant identifiers corresponding to a plurality of merchants, and the historical payment transaction data associated with the driver (Tietzen at 0162, merchant ID, 0232, transaction history, favorite merchant, preferences, 0267, 0277).
	Tibbitts indicates identifying and storing a list of preferred merchants for incentivizing the driver and for providing at least one merchant incentive to the driver based on the score calculated for the driver (Tibbitts at 0104-0108, 0302, 0312), however it appears that Tibbitts may not explicitly disclose, analyzing the historical transaction data and the user input preferences to generate a list of preferred merchants for the driver, the list of preferred merchants including at least one merchant recently transacted with by the driver and associated with one of the merchant identifiers included in the historical payment transaction data received from the payment processor; storing the list of preferred merchants for the driver in the at least one memory; identifying a merchant from the list of preferred merchants stored in the at least one memory. Tietzen, however teaches, analyzing the historical transaction data and the user input preferences to generate a list of preferred merchants for the driver (Tietzen at 0258, 0265, 0267, see also 0342), the list of preferred merchants including at least one merchant recently transacted with by the driver and associated with one of the merchant identifiers included in the historical payment transaction data received from the payment processor (see Tietzen at 0232, 0265, 0267, 0290); store the list of preferred merchants for the driver in the at least one memory (Tietzen at 0126, 0161-0162). Tietzen, similar to Tibbitts also teaches identifying a merchant from the list of preferred merchants stored in the at least one memory (Tietzen at 0232-0234).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or incorporate the payment processor, merchant identifiers, and user transaction data for generating a list of merchant preferences and incentives as taught by Tietzen with the system and method of monitoring and scoring mobile device usage during a trip and rewarding a driver based on the driver’s profile and input preferences as disclosed by Tibbitts in order to motivate the driver to improve their driving behavior by generating a preferred merchant incentive based on the driver’s preferences and transaction history.

	Claim 13: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 11, wherein generating the at least one merchant incentive further comprises (i) generating a model, (ii) retrieving parameters for the model based on at least the user input preferences, and (iii) executing the model to determine the merchant incentive for the driver (Tibbitts at 0108, “a record of a driver's performance, e.g., including a score, can provide the basis for additional tangible benefits, by providing a metric by with the individual can be rewarded directly by organizations”, 0312, “discounts 1835 and rewards 1840 can be automatically generated by matching the current location of the user, available discounts and rewards, and preferences of the user or subscriber”). 

	Claim 14: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 11, further comprising (i) receiving a current location for the driver, (ii) determining registered merchants near the current location, and (iii) generating the at least one merchant incentive based on the score, the driver profile, the list of preferred merchants, and the registered merchants near the current location (Tibbitts at 0108, “a record of a driver's performance, e.g., including a score, can provide the basis for additional tangible benefits, by providing a metric by with the individual can be rewarded directly by organizations”, 0302, 0312, see also 0104).
 
	Claim 15: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 11, further comprising storing in the driver profile at least one of a user computing device identifier, a vehicle identifier, and a merchant incentive preference (0124, 0312, 0302, see also 0160, 0172).

	Claim 16: Tibbitts discloses, At least one non-transitory computer- readable storage medium having computer-executable instructions for implementing a driver safety incentive program embodied thereon, wherein when executed by a driver scoring (DS) computing device including at least one processor in communication with at least one memory (0060-0062, application program stored in one or more machine data memories), the computer-executable instructions cause the at least one processor to (0062, 0128, a memory coupled to the processor for storing digital data): 	
	communicate with (i) a vehicle controller of a vehicle (0181, Vehicle Detection System may be connected to an OBDII port or other port in the vehicle to provide data from vehicle sensors),
	activate an application of the user computing device, wherein the application is configured to monitor the usage of the user computing device while the user computing device is inside the vehicle (0062, 0115);
				receive, from the vehicle controller, sensor data generated by a plurality of sensors during usage of the vehicle throughout a trip of the vehicle, the plurality of sensors coupled to the vehicle and in communication with the vehicle controller (0121, 0181, the Vehicle Detection System may be connected to an OBDII port or other port in the vehicle to provide data from vehicle sensors, see also 0144-0145);
	identify, based on the sensor data, a driver of the vehicle (0027, 0251, identifying the driver by performing actions unique to a particular driver that can be sensed by the VDS via the OBDII connection or other means of sensing vehicle information, 0254, associating a driver with a particular driving pattern);
	 receive, from the application on the user computing device, usage data reporting the monitored usage of the user computing device throughout the trip (0022, usage reports, 0115, 0273, see also, 0125-0126 automatically generate reports); The Examiner notes that the CMD communicates usage data with the MDSP which is the same configuration disclosed by the Applicant at 0019.
	 determine, based on the usage data, that a state of the user computing device is one of active or inactive at a plurality of times throughout the trip (0113, “the use of the controllable mobile device includes any use, e.g., including but not limited to moving the phone, whether the phone is on or off, reviewing text message, typing a text message”, 0118, number of times a password is enter or number of finger pushes, see also 0126);
	identify, based on the sensor data, an ending of the trip (0250, the DPBI and DPI includes driving patterns and information associated with specific portions of a trip (such as a specified period at the beginning or end of a trip), see also 0288, determine end of a trip); 2PATENT2PATENT
	 and (ii) user input preferences from the identified driver, the user input preferences received via an application executing on the user computing device of the identified driver (Tibbitts at 0062, application program, 0105, user may choose a list of preferred incentives to motivate them to improve their driving behaviors), 
	21652-01034 store, in the at least one memory, a driver profile associated with the identified driver (Tibbitts at 0104-0108, 0302, 0312), 
		calculate a score based on the state of the user computing device at the plurality of times (Tibbitts at 0111-0113, 0126, see also 0273, 0295, 0305);
	 generate at least one merchant incentive based on the score (Tibbitts at 0104-0108, 0302, 0312), 
	and in response to determining that the trip has ended, causing the application on the user computing device to notify the driver of the vehicle of the at least one merchant incentive that will be provided to the driver by the identified merchant (0102, 0104, providing feedback at the end of a trip as to the particular trip score and ultimate score, as well as the ability to identify the location at the end of the trip, allows instant gratification tie-ins to further drive behavior modification, see also 0105).
	Where Tibbitts discloses generating a merchant incentive based on the user’s input preferences and profile (0302, 0312), it appears that Tibbitts may not explicitly disclose, (ii) a payment processor configured to authorize payment transactions and settle funds between financial institutions that are members of an interchange network, receiving (i) historical payment transaction data of the identified driver from the payment processor wherein the historical payment transaction data is associated with the payment transactions initiated by the identified driver and processed by the payment processor, and wherein the historical payment transaction data includes merchant identifiers corresponding to a plurality of merchants; and the historical payment transaction data associated with the identified driver; Tietzen, however teaches a payment processor configured to authorize payment transactions and settle funds between financial institutions that are members of an interchange network (Tietzen at 0376, payment processor and/or interchange network system), receiving historical payment transaction data of the identified driver from the payment processor, wherein the historical payment transaction data is associated with the payment transactions initiated by the identified driver and processed by the payment processor, and wherein the historical payment transaction data includes merchant identifiers corresponding to a plurality of merchants, and the historical payment transaction data associated with the driver (Tietzen at 0162, merchant ID, 0232, transaction history, favorite merchant, preferences, 0267, 0277).
	Tibbitts indicates identifying and storing a list of preferred merchants for incentivizing the driver and for providing at least one merchant incentive to the driver based on the score calculated for the driver (Tibbitts at 0104-0108, 0302, 0312), however it appears that Tibbitts may not explicitly disclose, analyze the historical transaction data and the user input preferences to generate a list of preferred merchants for the driver, the list of preferred merchants including at least one merchant recently transacted with by the driver and associated with one of the merchant identifiers included in the historical payment transaction data received from the payment processor; storing the list of preferred merchants for the driver in the at least one memory; identify a merchant from the list of preferred merchants stored in the at least one memory. Tietzen, however teaches, analyzing the historical transaction data and the user input preferences to generate a list of preferred merchants for the driver (Tietzen at 0258, 0265, 0267, see also 0342), the list of preferred merchants including at least one merchant recently transacted with by the driver and associated with one of the merchant identifiers included in the historical payment transaction data received from the payment processor (see Tietzen at 0232, 0265, 0267, 0290); store the list of preferred merchants for the driver in the at least one memory (Tietzen at 0126, 0161-0162). Tietzen, similar to Tibbitts also teaches identifying a merchant from the list of preferred merchants stored in the at least one memory (Tietzen at 0232-0234).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or incorporate the payment processor, merchant identifiers and user transaction data for generating a list of merchant preferences and incentives as taught by Tietzen with the system and method of monitoring and scoring mobile device usage during a trip and rewarding a driver based on the driver’s profile and input preferences as disclosed by Tibbitts in order to motivate the driver to improve their driving behavior by generating a preferred merchant incentive based on the driver’s preferences and transaction history.
8PATENT
	Claim 17: Tibbitts in view of Tietzen disclose, The at least one non-transitory computer-readable storage medium of Claim 16, wherein the computer- executable instructions further cause the processor to determine whether the driver of the vehicle is registered for the program (Tibbitts at 0310, determining who is the driver of the vehicle, 0300, 0183-0184, determining which registered CMDs are in the vehicle from those not in the vehicle).

	Claim 18: Tibbitts in view of Tietzen disclose The DS computing device of Claim 16, wherein the generating of at least one merchant incentive further includes (i) generating a model, (ii) retrieving parameters for the model based on at least the user input preferences, and (iii) executing the model to determine a merchant incentive for the driver (Tibbitts at 0108, 0312). 

	Claim 19: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 16, wherein the computer-executable instructions further cause the processor to store in the driver profile at least one of a user computing device identifier, a vehicle identifier, and a merchant incentive preference (Tibbitts at 0105, 0124, 0312, see also 0160, 0172, 0302). 

	Claim 20: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 16, wherein the computer-executable instructions further cause the processor to (i) receive a current location for the driver, (ii) determine registered merchants near the current location, and (iii) generate the at least one merchant incentive based on the score, the driver profile, the list of preferred merchants, and the registered merchants near the current location (Tibbitts at 0108, 0302, 0312, see also 0104).

	Claim 21: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, wherein the at least one processor is further configured to (i) receive a current location for the driver (Tibbitts at 0302), (ii) determine a merchant from the list of preferred merchants for the driver near the current location of the driver (Tibbitts at 0104, 0302, 0312), (iii) transmit the score of the driver to the nearby merchant with a request for the nearby merchant to provide the at least one merchant incentive (Tibbitts at 0104) and (iv) transmit the at least one merchant incentive provided by the nearby merchant to the driver (Tibbitts at 0307-0308). Tibbitts discloses an identifier (see Tibbitts at 0172-0173), and Tietzen teaches an identifier and a merchant transaction device for receiving input of a user’s identifier for a transaction (see Tietzen at 0146, 0418), it appears that Tibbitts may not explicitly disclose transmitting a driver identifier to a merchant. The Examiner finds that based on the teachings of Tietzen to receive a user identifier at a merchant device for identifying a user, that it would have been readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting a user’s identifier to a merchant as taught by Tietzen with communicating the driver’s score to a merchant for determining an incentive for the user as disclosed by Tibbitts in order to identify and generate incentives for the user (Tietzen at 0237-0238).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbitts in view of Tietzen further in view of Hsu-Hoffman et al (US 9,858,832 B1), hereinafter “Hsu-Hoffman”.

	Claim 22: Tibbitts in view of Tietzen disclose, The DS computing device of Claim 1, Tibbitts discloses wherein the at least one processor is further configured to transmit to the driver an incentive associated with a preferred merchant (see Tibbitts at 0104, 0302), Tibbitts fails to disclose processing a transaction over the interchange network, Tietzen, however teaches an interchange network for processing/authorizing transactions as well as generating a list of preferred merchants (Tietzen at 0258, 0265, 0267, see also 0342, 0376). Thus, Tibbitts in view of Tietzen discloses identifying preferred merchants, generating a preferred merchant incentive and an interchange network for processing transactions, however it appears that Tibbitts in view of Tietzen may not explicitly disclose, an electronic gift card associated with the identified merchant from the list of preferred merchants for the driver, wherein the electronic gift card includes a value for spending at the identified merchant by processing the electronic gift card over the interchange network, Hsu-Hoffman, however teaches a safe driver application for rewarding a driver for practicing safe driving with a specific merchant gift card (see Hsu-Hoffman at col 4:43-49, col 39:55-64, “the safe driver application 300 may determine whether the user has earned additional rewards…rewards may include…gift cards or other merchant specific cards”). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the merchant specific gift card for incentivizing safe driving behavior as taught by Hsu-Hoffman with identifying and transmitting a preferred merchant incentive to a driver and processing transactions via interchange network of Tibbitts in view of Tietzen to transmit a preferred merchant gift card with value for spending by processing the gift card via the interchange network in order to motivate a driver to improve their driving skills and/or drive safely as taught by Hsu-Hoffman at col 4:43-49. 

Response to Amendment
Amendments to the Claim(s) do not overcome the rejections set forth by the Examiner under 35 USC 103, see response to arguments below.

Response to Arguments
The Applicant argues that the prior art combination would not have been obvious to one of ordinary skill in the art (see page 16 of Remarks), the Examiner disagrees for the following reasons: The Applicant’s disclosure is directed to rewarding drivers for practicing safe driving via scoring the driver and analyzing payment/transaction history of the driver for selecting/identifying a merchant incentive, the prior art of record (Tibbitts) discloses a system and method for scoring driver behavior and issuing incentives to a driver based on the driver’s location, score and preferences (see at least Tibbitts at 0104, 0302), the Examiner cites to Tietzen for teaching a system and method for analyzing user transaction data and user preferences for generating a list of preferred merchants and recommending an incentive to the user (see Tietzen at 0258, 0265, 0267). The Examiner finds that both Tibbitts and Tietzen are pertinent and relevant art for at least the following reasons: both references are directed to gathering and analyzing user behavior data for purposes of generating an incentive, where Tibbitts is directed to analyzing a user’s driving data and reward preferences, Tietzen is directed to analyzing a user’s transaction history and merchant/reward preferences, yet both are directed to incentivizing user behavior by generating personalized/targeted incentives. Thus, the Examiner finds that one of ordinary skill in the art would have easily looked to Tietzen to improve the system and method disclosed by Tibbitts, since both are directed to incentivizing user behavior. The Examiner finds that it would be readily apparent to one of ordinary skill in the art the advantages of incentivizing driver behavior with preferred/targeted incentives based on user preferences and transaction history as opposed to a general incentive. Furthermore, the Examiner finds that Tibbitts in view of Tietzen discloses each of the amended claim limitations, see the rejection starting on page 4 of this Office Letter. Therefore, the Applicant’s arguments are not persuasive.
	The Applicant argues that Tibbitts fails to disclose a computing device (see page 16 of Remarks), however the Examiner disagrees and finds Tibbitts clearly indicates that the modules of the system can be implemented on a single device such as a computer that is in communication with other networks and systems such as a merchant (see Tibbitts at 0126, 0128), the Examiner cites to Tietzen for teaching the communication of a user’s transaction history and preferences for generating a merchant incentive (see at least Tietzen at 0265, 0267), therefore the Applicant’s arguments are not persuasive. 	Furthermore, where the Applicant argues that Tibbitts fails to disclose receiving the transaction history of the identified driver (starting on page 16 of Remarks), the Examiner specifically cited to Tietzen for teaching a system and method for analyzing transaction history of a specific user (driver) for purposes of generating a list of preferred merchants and a personalized merchant incentive, please see the rejection starting on page 6 of this Office Letter. For clarification, Tietzen indicates the use of identifiers for identifying specific users and their associated transaction history/preferences (see Tietzen at 0145, 0418). As such, the Applicant’s arguments are not persuasive and the rejection is maintained.
Applicant’s arguments with respect to claim 1, 11, and 16 have been considered but are not persuasive. 
The Applicant relies on the same arguments for depending claims 3-10 and 13-15, and 17-20 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-10, 12-15, and 17-20.
Applicant's arguments filed 7/13/2022 have been fully considered but are not persuasive. 


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Raman et al (U.S. Patent Publication No. 2014/0322676), discloses a system and method for monitoring and scoring driving behavior (see at least 0019), analyzing user preferences to generate merchant offers/incentives based on the driver score (see at least 0048-0049), and the driver’s payment/transaction data (see at least 0033, 0054).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593. The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622